Title: To Thomas Jefferson from William Short, 11 November 1793
From: Short, William
To: Jefferson, Thomas



Dear Sir
Sn Lorenzo Nov. 11th. 1793

On reading over again my last letters of Oct. 7th. and Nov. 7th. I apprehend they may have conveyed an idea I did not intend. With the same absence of all kind of reserve, which has ever prevailed when I have been writing to you, I think it necessary to correct any error which may have been conveyed, and to express more clearly not my wishes but my idea. It might be concieved perhaps from these letters that I would not accept the place of minister resident if appointed here as seemed to be the intention of the president. Under my present circumstances I would accept it but my remaining in it would depend on circumstances. I should rather be appointed to it than nothing even if I were to refuse because I might avoid the mortification of appearing to be turned away after having been so long in the career as in other countries insure advancement in this line. If the salary be the only objection to put the word plenipotentiary instead of resident in the letter of credence I should prefer the former even with the salary of the latter. I would do as well as I could with that salary and it would certainly be better with the former than the latter character. If this country be considered of any importance at present as to the United States or to be so at any time to come rest assured a minister plenipotentiary should be sent here whatever be his salary. One week’s residence here would impress this on you more fully than all I can say. Had one been sent here when our commission was first formed the issue might have been very different. Had it been done so long ago as the year 1790. there can scarce be a doubt of it. The indelible character of this court is such that the easiest things cannot be done here without time and in return much may be done with it if properly employed. The present connections of this court with England are certainly unfavorable in the extreme to the United States but these connections from the nature of things cannot last always and the United States should begin now to take their measures here with a view thereto and if I do not mistake it is well worth their attention to take so trifling a step as to change a single word in a letter of credence which would be highly pleasing to this court for a variety of reasons.
Although I hardly suppose you will mention these things to the president at your present distance from him yet I can’t help mentioning them to you. If it were not for my peculiar situation I should say much more with respect to the business of the United States here. I am my dear Sir, as I shall ever remain, your sincere friend & servant

W Short

